 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDLIQUID TRANSPORT CORP.,' AND/OR WILLIAM GUENTHER, TROYE HALLO-WELL, ET AL., PARTNERS, D/B/A TROY EQUIPMENT COMPANY, AND/ORWEIMER PIERSON 2andLOCAL 135, INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, AFL, PETITIONER.Case No. 35-RC-1003. January 28, 1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Companies herein contend that they do not constitute a singleemployer for the purposes of asserting jurisdiction.Liquid, whichannually receives income in excess of $200,000 from shipments to pointsoutside the State of Indiana, concedes the Board's jurisdiction over it.However, Troy and Pierson, which annually receive an estimated$31,000 and $99,751, respectively, for services rendered to Liquid andanother interstate carrier, contend that the Board lacks jurisdictionover them because their operations do not affect commerce within themeaning of the Act. The volume of operations of Troy and Pierson,if considered separately from these Companies, does not meet theBoard's present standards as the total revenue of each is less than$100,000.'It is therefore necessary to decide for jurisdictional pur-poses whether Troy and Pierson together or in combination withLiquid are a single employer within the meaning of the Act.Liquid, which is located in Indianapolis, Indiana, is a licensed mo-tor carrier of liquid commodities.Although Liquid's secretary-treas-urer and manager has an interest in Troy, Troy like Pierson is oper-ated as an independent business whose tractors haul Liquid's trail-ers.Thus, Troy and Pierson maintain separate bank accounts andrecords and have their own employees.While the drivers of Troy andPierson receive assignments along with Liquid's owner-drivers, thereis nothing in the record to indicate that there is any interchange ofdrivers among the three Companies.Moreover, Troy and Piersoneach provide workmen's compensation coverage and deduct social se-curity and withholding taxes for their own drivers. Liquid does not1The name of this Company appears as amended at the hearing.2 These Companies are hereincalled Liquid,Troy, and Pierson,respectively.3In the event the Board decides there is insufficient evidence to permit a determinationfavorable to the Petitioner,the Petitioner rquests that the case be remanded for furtherhearing and enforcement of two subpenas issued by the hearing officer.We find that thereis sufficient evidence herein uponwhich to decidethe issues in this case.* SeeBreeding Transfer Company,110NLRB 493; andEdelen Transfer and StorageCompany,110NLRB 1881.5 Pierson also performs similar services for Jackson Trucking Co., Inc.111 NLRB No. 50. SWEE-T-SHIRTS, INC.377provide these benefits for its drivers.The latter have their own trac-tors, pay all the expenses of operating them, and carry their own fire,theft, and collision insurance.The working conditions of Liquid'sdrivers are also different from those of the Pierson and Troy driversin that Liquid's drivers may refuse to haul particular loads and arenot required to be available a set number of hours per day or week.Upon the above facts, we find that Troy and Pierson are not suffi-ciently integrated with each other or with Liquid to constitute a singleemployer.Accordingly, we find that it will not effectuate the policiesof the Act to assert jurisdiction over Troy and Pierson because, as in-dicated above, they do not meet the Board's jurisdictional minima.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner takes the position that it would accept a unit of Troyand Liquid drivers and another unit of Pierson drivers but would op-pose two separate units for Troy and Liquid.As we are not assert-ing jurisdiction over Troy and Pierson and the Petitioner does not de-sire a unit limited to Liquid, it is unnecessary to decide whether Liq-uid's owner drivers are independent contractors, as contended by theEmployer, or employees as defined in the Act. Accordingly, we shalldismiss the petition herein.[The Board dismissed the petition.]SWEE-T-SHIRTS, INC., PETITIONERandJOINT COUNCIL, COTTON GAR-MENT, UNDERGARMENT AND A ccEssoRY WORKERS, AND ITS AFFILI-ATED LOCALS Nos. 266, 482, 496 AND 84.Case No. 21-RM-320.January 28, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Irving Helbling, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.111 NLRB No. 59.